19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff Appellant,v.CORRECTIONAL MEDICAL SYSTEM;  Pat Sanders, RegionalDirector;  P.A. White;  Dr. Mahadjere;  GlennWilliam Bell, Assistant AttorneyGeneral;  Sergeant Hardee;Corporal Bell,DefendantsAppellees.
No. 93-7096.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 24, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore;  Walter E. Black, Jr., Chief District Judge.  (CA-94-151-B)
George W. Gantt, appellant pro se.
D.Md.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order, pursuant to Appellant's motion for voluntary dismissal without prejudice, dismissing Appellant's 42 U.S.C. Sec. 1983 (1988) action without prejudice.  A Fed.R.Civ.P. 41(a)(1) voluntary dismissal without prejudice is not appealable.   Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 555 (9th Cir.1986), cert. denied, 484 U.S. 822 (1987), and cert. denied, 484 U.S. 823 (1987);   see also Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Hence, we dismiss Appellant's attempt to seek review of this nonappealable order.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED